Citation Nr: 1447033	
Decision Date: 10/23/14    Archive Date: 10/30/14	

DOCKET NO.  11-26 071	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as  a posttraumatic stress disorder.
 
2.  Entitlement to service connection for bilateral hearing loss.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
The appellant
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1983 to January 1987.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  
 
In a January 2002 rating decision VA denied entitlement to service connection for posttraumatic stress disorder (claimed as a nervous disorder with loss of memory).  The Veteran voiced no disagreement with that denial of benefits, which has now become final.  Since the time of the January 2002 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence both new and material, but continued its denial of service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  
 
During the course of a June 2014 Travel Board hearing before the undersigned the Veteran indicated that he wished to withdraw from consideration the issue of entitlement to service connection for bilateral hearing loss.  Accordingly, that issue will be dismissed.  

At the June 2014 hearing the Veteran presented claims of entitlement to an increased evaluation for his service-connected lumbar spondylolisthesis and spondylolysis at L4-L5, as well as entitlement to a separate compensable evaluation for his service connected sciatica.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for appropriate action.
 
The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder) on a de novo basis is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.
 
 
FINDINGS OF FACT
 
1.  In an unappealed January 2002 rating decision VA denied entitlement to service connection for posttraumatic stress disorder, claimed as a nervous disorder with loss of memory.  
 
2.  Evidence submitted since the time of the January 2002 rating decision denying entitlement to service connection for posttraumatic stress disorder (claimed as a nervous disorder with loss of memory) is neither cumulative nor redundant, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  
 
3.  During the course of a June 2014 hearing the Veteran requested to withdraw the issue of entitlement to service connection for bilateral hearing loss.  
 
 
CONCLUSIONS OF LAW
 
1.  The January 2002 rating decision denying the Veteran's claim for service connection for posttraumatic stress disorder (claimed as a nervous disorder with loss of memory) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  
 
2.  Evidence received since the January 2002 rating decision denying entitlement to service connection for posttraumatic stress disorder (claimed as a nervous disorder with loss of memory) is new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
 
3.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeals withdrawals must be in writing.  38 C.F.R. § 20.204(c).  
 
In the present case, during the course of a hearing before the undersigned in June 2014, the Veteran withdrew from consideration the issue of entitlement to service connection for bilateral hearing loss.  As the Veteran has withdrawn his appeal regarding the issue of entitlement to service connection for bilateral hearing loss, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.  
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of August 2010, April 2011, and July 2012 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him appropriate VA examinations.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
 
In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a June 2014 hearing before the undersigned, as well as service treatment records, VA (including Virtual VA and Veterans Benefits Management System) records and examination reports, and various internet articles submitted by the Veteran.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378-80 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 
The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, in particular, posttraumatic stress disorder.  In pertinent part, it is contended that, while in service, the Veteran was involved in and/or subjected to a number of stressful incidents, which ultimately resulted in the development of a posttraumatic stress disorder.  
 
In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
 
Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
 
In the present case, at the time of the January 2002 rating decision, it was noted that service treatment records were negative for any diagnosis of a psychological disability during the Veteran's period of active military service.  Further noted was that, while VA medical treatment records showed a diagnosis of posttraumatic stress disorder, all attempts to verify the Veteran's claimed stressors were unsuccessful.  Reportedly, a letter was sent to the Veteran requesting that he submit evidence required by the Department of the Army (Research Division) in order that they might attempt to verify his claimed stressor.  However, the Veteran failed to reply to that request for information.  Inasmuch as the Veteran did not have a confirmed verified stressor during his period of active service, and was not shown to have been diagnosed with a psychological disability during that service, service connection for posttraumatic stress disorder was denied.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.  38 U.S.C.A. § 7105.
 
Evidence submitted since the time of the January 2002 rating decision, consisting, for the most part, of VA treatment records and examination reports, and the Veteran's testimony before the undersigned is both "new" and "material" as to the issue of service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  More specifically, since the January 2002 rating decision, the Veteran has received multiple psychiatric diagnoses, including, but not limited to, posttraumatic stress disorder, bipolar disorder, adjustment disorder with mixed emotional presentation, depression, and a mixed personality disorder with antisocial traits.  Moreover, VA psychological examinations conducted in May 2011 and July 2012, while somewhat ambiguous in nature, have provided at least some information regarding the nature and etiology of the Veteran's claimed psychiatric disabilities.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim.
 

ORDER
 
New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder, is reopened.
 
The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.  
 
REMAND
 
Having determined that new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder), the Board turns to a de novo review of all pertinent evidence of record.  However, that evidence raises some question as to the exact nature and etiology of the Veteran's current psychiatric disability.
 
In that regard, service treatment records fail to demonstrate the presence of an acquired psychiatric disorder, including posttraumatic stress disorder.  However, at the time of a service separation examination in October 1986, the Veteran indicated that, while in college in 1982, he had been counseled on an "attempted suicide."  Further noted was a history of depression, with worry about the Veteran's job and family-related issues since 1985.  
 
Since his service discharge the Veteran has been diagnosed and received treatment for various psychiatric problems, including posttraumatic stress disorder, bipolar disorder, an adjustment disorder, major depressive disorder, and a mixed personality disorder with antisocial traits.  What remains unclear is whether (with the exception of the aforementioned personality disorder), any of these disorders are in any way related to the Veteran's period of active military service.  
 
The Board notes that, as regards the Veteran's claimed posttraumatic stress disorder, he has chronicled a number of inservice stressors.  Those stressors include an incident in the spring of 1983, where the Veteran was reportedly attacked in the shower by a fellow service member.  While the Veteran previously failed to identify his attacker, in May 2011 correspondence he stated that he had "recently remembered some information about his assailant."  He alleged that was purportedly a Private Delgado from El Paso, New Mexico.  At present, it is unclear whether appropriate measures have been taken to verify the Veteran's reported stressor.  Similarly unclear is whether any attempt has been made to contact one of the Veteran's former service colleagues, a Private Michael Whalen, who, according to the appellant rescued him from the aforementioned alleged assailant.  
 
Additionally included among the Veteran's stressors is an alleged incident in Grenada, in which his unit was reportedly attacked by Cuban irregulars, resulting in the death of his best friend, one Michael Compton.  While it appears that an attempt was made to verify the death of the Veteran's friend, only recently the appellant has indicated that, during that same incident, his "roommate," one Vincent Tambero, was also killed.  Significantly, to date, it does not appear that an attempt has been made to verify the death of the Veteran's roommate.  
 
Finally, during the course of a May 2011 VA psychological examination it was noted that the Veteran had no diagnosis of posttraumatic stress disorder, and that it was "not possible" to establish a causal relationship between his stated stressors and his current reported symptoms.  However, later in that same examination, it was noted that the Veteran did, in fact, meet the criteria for a diagnosis of posttraumatic stress disorder.  Additionally noted were diagnoses of depression, not otherwise specified, with a history of bipolar II disorder; chronic alcohol dependence, stated to be in brief remission; cannabis dependence; and mixed personality disorder, with antisocial traits.  Significantly, it was additionally noted that the presence of malingering needed to be "ruled out."  

Following a July 2012 VA psychological examination examiner opined that the Veteran appeared to be suffering from "both posttraumatic stress disorder and a major depressive disorder, as well as a depressive disorder secondary to his service-connected back condition," and that he would benefit from a "comprehensive posttraumatic stress evaluation to confirm (the) diagnosis (of posttraumatic stress disorder)."  Such information raises some question whether the Veteran does, in fact, suffer from an acquired psychiatric disorder, including posttraumatic stress disorder, which is in some way related to his period of active military service, or, in the alternative, his service-connected low back disability.
 
Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:
 
1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2013, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure such records should be documented in the file.  If the AOJ cannot obtain such records, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.  
 
2.  The AOJ should then contact the Veteran, with a request that he provide a detailed description of the aforementioned stressor events.  This includes identifying the dates and places of each event, providing information concerning the individuals involved, including names, ranks, units of assignment, and any other identifying details.  The Veteran must be advised that this information is necessary in order to obtain supporting evidence, and that he must be as specific as possible, because without such detailed information, an adequate search for verifying data cannot be conducted.
 
3.  Following receipt of the aforementioned information, and even if the appellant does not respond, the AOJ should review the file, and prepare a summary of the Veteran's claimed stressors.  Even if it appears that such stressors are not verifiable, this summary, and all associated documents, must be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) in order that they might provide any information which could corroborate the Veteran's alleged stressors.  
 
4.  Following the above, the AOJ should make a specific determination based upon the complete record with respect to whether the Veteran was exposed to a stressor or stressors in service, and if so, the nature of the specific stressor or stressors.  Should the AOJ determine that the record independently corroborates the existence of an inservice stressor the AOJ should specify which stressor or stressors in service it has determined are established by the record.  In reaching that determination, the AOJ should address any credibility questions raised by the evidence.
 
5.  The Veteran should then be afforded an additional VA psychiatric examination, to be conducted by a board of two VA psychiatrists who have not heretofore seen or examined him.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable. 
 
Prior to the examination, the AOJ should specify for the examining psychiatrists any and all stressors which it has determined are established by the record.  The examining psychiatrists must be instructed that only those events may be considered for the purpose of determining whether exposure to a stressor in service has resulted in current psychiatric symptoms, and whether the diagnostic criteria to support a diagnosis of posttraumatic stress disorder have been satisfied.  The examination report should reflect a review of pertinent material in the claims folder.  Moreover, the psychiatric examiners should integrate the previous psychiatric findings and diagnoses with the current findings to obtain an accurate picture of the nature of the Veteran's psychiatric status.  Finally, the examiners must specifically comment as to whether any clinically-identified psychiatric disorder (including posttraumatic stress disorder) at least as likely as not had its origin during, or is in some way the result of, an incident or incidents of the Veteran's period of active military service.  Should it be determined that the Veteran does, in fact, suffer from an acquired psychiatric disorder, but that such disorder is unrelated to his period of active military service, the examiners must opine whether any diagnosed psychiatric disorder is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected low back disability.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  
 
6.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  
 
7.  The AOJ should then readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since September 2011.  An appropriate period of time should be allowed for response.  
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


